Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140182 Page 1 of 8



      1   Kenneth A. Gallo (NY 4484457)
          Craig A. Benson (DC 473285)
      2   Joseph J. Bial (NY 4151528)
      3   PAUL, WEISS, RIFKIND, WHARTON &
             GARRISON LLP
      4   2001 K Street, NW
          Washington, DC 20006-1047
      5   Telephone: 202-223-7356
          Facsimile: 202-204-7356
      6   Email: kgallo@paulweiss.com
          Email: cbenson@paulweiss.com
      7   Email: jbial@paulweiss.com
      8 William B. Michael (NY 4296356)
      9 PAUL, WEISS, RIFKIND, WHARTON &
           GARRISON LLP
     10 1285 Avenue of the Americas
        New York, NY 10019-6064
     11 Telephone: 212-373-3648
        Facsimile: 212-492-0648
     12 Email: wmichael@paulweiss.com

     13   Attorneys for Defendant Bumble Bee Foods, LLC
     14   (Additional Counsel on Signature Pages)
     15

     16                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
     17

     18                                             Case No. 3:15-md-02670-JLS-MDD
          IN RE PACKAGED SEAFOOD                    MDL No. 2670
     19   PRODUCTS ANTITRUST
          LITIGATION                                DEFENDANTS’ NOTICE OF
     20                                             MOTION AND MOTION FOR
                                                    PARTIAL SUMMARY JUDGMENT
     21   This Document Relates To:                 ON PLAINTIFFS’ GEAR-TYPE
                                                    CLAIMS
     22   (1)    End Payer Plaintiffs
                                                    Special Briefing Schedule Ordered
     23
          (2)    Commercial Food Preparer
                 Plaintiffs
     24                                              Date:    March 18, 2020
          (3)    Affiliated Foods, Inc. v. Tri-      Time:    9:00 a.m.
     25          Union Seafoods LLC, et al.,         Place:   Courtroom 4D
                                                    Judge:    Hon. Janis L. Sammartino
                 3:15-cv-02787-JLS-MDD
     26
          (4)    Associated Food Stores, Inc. v.
     27
                 Tri-Union Seafoods, LLC,
     28          et al., 3:15-cv-04667
Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140183 Page 2 of 8



      1   (5)   Associated Grocers of New
                England, Inc., et al v. Tri-
      2
                Union Seafoods, LLC et al.,
      3         3:15-cv-04187
      4   (6)   Associated Grocers, Inc. v. Tri-
                Union Seafoods, LLC et al.,
      5
                3:15-cv-05371
      6   (7)   Bashas’ Inc., et al. v. Tri-
      7         Union Seafoods, LLC, et al.,
                3:17-cv-02487
      8
          (8)   Fareway Stores Inc. et al v.
      9         Tri-Union Seafoods, LLC et al.,
     10         3:16-cv-02765

     11
          (9)   Giant Eagle, Inc. v. Tri-Union
                Seafoods, LLC, et al., 3:16-cv-
     12         00046
     13   (10) McLane Company, Inc. et al v.
               Tri-Union Seafoods, LLC et al.,
     14
               3:16-cv-00047
     15
          (11) Western Family Foods, Inc. v.
     16        Tri-Union Seafoods, LLC et al.,
               3:16-cv-00025
     17
          (12) Winn-Dixie Stores, Inc. v.
     18        Bumble Bee Foods LLC, et al.,
     19        3:16-cv-00017-JLS-MDD
     20   (13) Associated Wholesale Grocers,
               Inc. v. Bumble Bee Foods LLC,
     21        et al., 3:18-cv-01014-JLS-
     22        MDD

     23
          (14) CVS Pharmacy, Inc. v. Bumble
               Bee Foods LLC, et al., 3:17-cv-
     24        02145-JLS-MDD
     25   (15) SpartanNash Company v. Tri-
               Union Seafoods, LLC, et al.,
     26
               3:18-cv-02366-JLS-MDD
     27   (16) Kroger Co., et al. v. Bumble
     28        Bee Foods LLC, et al., 3:16-cv-
                                                   DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                 S.J. ON PLS.’ GEAR-TYPE CLAIMS
                                                                            3:15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140184 Page 3 of 8



      1         00051-JLS-MDD
      2   (17) Wegmans Food Markets, Inc.
               v. Bumble Bee Foods LLC, et
      3
               al., 3:16-cv-00264-JLS-MDD
      4   (18) Publix Super Markets, Inc. et
      5        al. v. Bumble Bee Foods LLC,
               et al., 3:16-cv-00247-JLS-
      6        MDD
      7   (19) SuperValu Inc., et al. v.
      8        Bumble Bee Foods LLC, et al.,
               3:17-cv-0951-JLS-MDD
      9
          (20) Krasdale Foods, Inc. v. Bumble
     10        Bee Foods LLC, et al., 3:17-cv-
     11
               1748-JLS-MDD
          (21) Meijer, Inc. and Meijer
     12
               Distribution, Inc. v. Bumble
     13        Bee Foods, et al., 13:6-cv-
               0398-JLS-MDD
     14
          (22) Super Store Industries v.
     15
               Bumble Bee Foods LLC et al.,
     16        3:17-cv-0950-JLS-MDD
     17   (23) Moran Foods, LLC v. Bumble
               Bee Foods LLC, et al., 3:17-cv-
     18        1745-JLS-MDD
     19   (24) Dollar General Corporation, et
     20        al. v. Bumble Bee Foods LLC
               et al., 3:17-cv-1744-JLS-MDD
     21
          (25) W. Lee Flowers & Co., Inc. v.
     22        Bumble Bee Foods, LLC; et al,
     23
               3:16-cv-01226 (JLS)

     24

     25

     26

     27

     28

                                                 DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                               S.J. ON PLS.’ GEAR-TYPE CLAIMS
                                                                          3:15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140185 Page 4 of 8



      1                        NOTICE OF MOTION AND MOTION
      2   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
      3         PLEASE TAKE NOTICE that on March 18, 2019 at 9:00 a.m., or as soon
      4   thereafter as the matter may be heard, Defendants StarKist Co. (“StarKist”),
      5   Dongwon Industries Co., Ltd., Bumble Bee Foods, LLC (“Bumble Bee”), Thai
      6   Union Group PCL, and Tri-Union Seafoods, LLC d/b/a Chicken of the Sea
      7   International (“COSI”) (collectively, “Defendants”) will and hereby do move the
      8   Court, pursuant to Federal Rules of Civil Procedure 56, for an order granting
      9   partial summary judgment in Defendants’ favor on the question of whether
     10   Defendants violated the antitrust laws in deciding not to market branded products
     11   referring to gear type. This Motion is based on this Notice of Motion and Motion,
     12   the accompanying Memorandum of Points and Authorities, Statement of
     13   Undisputed Facts, the Declaration of Craig A. Benson (with exhibits), all evidence
     14   in the record and the Court’s file in this action, the argument of counsel, and such
     15   other materials as the Court may consider.
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28                                             1
                                                     DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                   S.J. ON PLS.’ GEAR-TYPE CLAIMS
                                                                              3:15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140186 Page 5 of 8



      1   Dated: September 19, 2019
      2                               By:   /s/ Kenneth A. Gallo
      3
                                            PAUL, WEISS, RIFKIND, WHARTON
      4                                        & GARRISON LLP
                                            Kenneth A. Gallo (NY 4484457)
      5                                     Craig A. Benson (DC 473285)
                                            Joseph J. Bial (NY 4151528)
      6                                     2001 K Street, NW
                                            Washington, DC 20006-1047
      7                                     Telephone: 202-223-7356
                                            Facsimile: 202-204-7356
      8                                     Email: kgallo@paulweiss.com
                                            Email: cbenson@paulweiss.com
      9                                     Email: jbial@paulweiss.com
     10
                                            William B. Michael (NY 4296356)
     11                                     1285 Avenue of the Americas
                                            New York, NY 10019-6064
     12                                     Telephone: 212-373-3648
                                            Facsimile: 212-492-0648
     13                                     Email: wmichael@paulweiss.com
     14
                                            Counsel for Defendant Bumble Bee Foods,
     15                                     LLC
     16
          Dated: September 19, 2019
     17
                                      By: /s/ Christopher S. Yates
     18
                                            LATHAM & WATKINS LLP
     19                                     Alfred C. Pfeiffer (Cal. Bar No. 120965)
                                            Christopher S. Yates (Cal. Bar No. 161273)
     20                                     Belinda S. Lee (Cal. Bar No. 199635)
                                            Niall E. Lynch (Cal Bar No. 157959)
     21                                     Ashley M. Bauer (Cal. Bar No. 231626)
                                            505 Montgomery Street, Suite 2000
     22                                     San Francisco, CA 94111-6538
                                            Telephone: (415) 391-0600
     23                                     Facsimile: (415) 395-8095
                                            Al.Pfeiffer@lw.com
     24                                     Chris.Yates@lw.com
                                            Belinda.Lee@lw.com
     25                                     Niall.Lynch@lw.com
                                            Ashley.Bauer@lw.com
     26
                                            Counsel for Defendants StarKist Co. and
     27                                     Dongwon Industries Co., Ltd.
     28                                       2
                                               DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                             S.J. ON PLS.’ GEAR-TYPE CLAIMS
                                                                        3:15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140187 Page 6 of 8



      1
          Dated: September 19, 2019
      2
                                      By:   /s/ John Roberti
      3
                                            ALLEN & OVERY LLP
      4                                     John Roberti (DC 495718)
                                            Kelse Moen (DC 1035164)
      5                                     1101 New York Avenue N.W.
                                            Washington, D.C. 20005
      6                                     Telephone: (202) 683-3800
                                            Facsimile: (202) 683-3999
      7                                     john.roberti@allenovery.com
                                            kelse.moen@allenovery.com
      8
                                            Brian Fitzpatrick (NY 4853040)
      9                                     Joshua L. Shapiro (NY 4499695)
                                            1221 Avenue of the Americas
     10                                     New York, NY 10020
                                            Telephone: (212) 610-6300
     11                                     Facsimile: (212) 610-6399
                                            brian.fitpatrick@allenovery.com
     12                                     joshua.shapiro@allenovery.com
     13                                     Counsel for Defendant Tri-Union Seafoods
     14                                     LLC d/b/a Chicken of the Sea International
                                            and Thai Union Group PLC
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28                                       3
                                               DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                             S.J. ON PLS.’ GEAR-TYPE CLAIMS
                                                                        3:15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140188 Page 7 of 8



      1                            SIGNATURE ATTESTATION
      2         Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I hereby
      3   certify that authorization for filing this document has been obtained from each of the
      4   other signatories shown above, and that all signatories have authorized placement of
      5   their electronic signature on this document.
      6
           Dated: September 19, 2019
      7
                                            By:    /s/ Kenneth A. Gallo
      8                                           Kenneth A. Gallo
      9                                           Counsel for Defendant Bumble Bee
                                                  Foods, LLC
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28                                             4
                                                     DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                   S.J. ON PLS.’ GEAR-TYPE CLAIMS
                                                                              3:15-md-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1999 Filed 09/19/19 PageID.140189 Page 8 of 8



      1                              CERTIFICATE OF SERVICE
      2         I hereby certify that on September 19, 2019, I electronically filed the
      3   foregoing Defendants’ Notice of Motion and Motion for Partial Summary
      4   Judgment with the Clerk of Court for the United States District Court, Southern
      5   District of California by using the Court’s CM/ECF system, which will serve
      6   electronic notification of this filing to all counsel of record.
      7
           Dated: September 19, 2019
      8
                                              By:    /s/ Kenneth A. Gallo
      9                                             Kenneth A. Gallo
     10                                             Counsel for Defendant Bumble Bee
                                                    Foods, LLC
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28                                               5
                                                       DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                     S.J. ON PLS.’ GEAR-TYPE CLAIMS
                                                                                3:15-md-2670-JLS-MDD
